PCS EDVENTURES!.COM, INC.




CONVERTIBLE PROMISSORY NOTE







THIS NOTE AND ANY SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THIS NOTE AND ANY SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, MORTGAGED, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
CONCERNING THIS NOTE OR SUCH SECURITIES UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS, OR THE DELIVERY OF AN OPINION OF COUNSEL ACCEPTABLE TO PCS
EDVENTURES!.COM, INC., THAT SUCH REGISTRATION IS NOT REQUIRED.  IN THE EVENT OF
THE EXERCISE OF THE CONVERSION RIGHT HEREIN, ANY SECURITIES ISSUED WILL BE
RESTRICTED SECURITIES UNDER RULE 144.







DATED: MAY 24,
2013                                                                                           $100,000.00







FOR VALUE RECEIVED, PCS Edventures!.Com, Inc., an Idaho corporation (hereinafter
referred to as “Borrower”), hereby promises to pay to the order of TODD R.
HACKETT, or his successors or assigns, if any (hereinafter referred to as
“Lender”), the principal sum of ONE HUNDRED THOUSAND DOLLARS ($100,000.00),
together with interest on the unpaid principal amount of this Convertible
Promissory Note (“Note”) at the rate of twelve percent (12%) per annum in the
manner and upon the terms and conditions set forth below. All computations of
interest shall be made on the basis of a 365-day year for actual days elapsed. 




The principal and interest on the unpaid principal amount of this Note, or any
remaining portion thereof, shall be paid in full to the Lender 3 months from the
date of the Note on or before August 24, 2013. All payments hereunder shall be
made in lawful money of the United States of America. 




At the sole option of Lender, the outstanding balance of this Note may be
converted into shares of Rule 144 Restricted Common Stock of the Borrower at a
price per share of $0.0325 up to 60 days from the date of this note. In the
event Lender elects to convert any outstanding balance due under this Note into
such shares, Lender shall give written notice to the Borrower seven (7) days
prior to the effective date of such exercise.  No fractional share of stock
shall be issued upon conversion.  In lieu of any such fractional share, which
would otherwise be issuable upon such conversion, the Borrower shall pay to
Lender a cash adjustment in respect thereof, in an amount equal to the same
fractional price attributable





1







--------------------------------------------------------------------------------

to such share of the Company’s common stock at the rate of $ 0.0325 per share.
 The stock certificate representing shares of Rule 144 Restricted Common Stock
of the Borrower, in the event of such conversion, shall be issued and delivered
to Lender within fourteen (14) days of the effective date of such conversion.




If the Lender does not decide to convert the Promissory Note after 60 days from
the date of this agreement, the Borrower must amend the note and secure the
$100,000 with unsecured accounts receivable or customer purchase orders from its
customers (to be determined) as collateral. Borrower shall repay Lender $0.25
for every $1.00 received within 5 working days of collection of the funds paid
on the customer purchase orders described. The remaining $0.75 shall be
re-secured by new purchase orders (to be determined) received by the company
from its customers. Each week, until the note matures the Borrower shall amend
the Promissory Note appendix to identify those purchase orders which have been
paid by customers. The aggregate amount of customer payments applied to the
principal and interest and additional purchase orders received by the company
during the preceding week.




In connection with the loan from Lender and the issuance of this Note by the
Borrower, the Lender represents and warrants to the matters listed on Attachment
A.




The Company shall have the right of prepayment of the balance due or any
installment payment under this Agreement, as long as a 30 day notification is
communicated to the Lender. Payment shall be credited first to the accrued
interest then due and payable and the remainder to Principal.




The rights of the Lender hereunder may be assigned in whole or in part with
prior notice to Borrower and subject to the pre-condition that any assignment
comply with the federal and state securities law applicable to the such
assignment.  The obligations of the Borrower hereunder may not be assigned by
the Borrower without consent or prior notice to the Lender.




Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire principal and interest then remaining unpaid under this Note
immediately due and payable and may, without notice, in addition to any other
remedies, proceed against the Borrower to collect the unpaid principal and any
interest due.  Presentment for payment, notice of dishonor, protest and notice
of protest are waived by the Borrower, and any and all others who may at any
time become liable or obligated for the payment of all or any part of this Note,
the principal or interest due.




This Note may be altered or amended only by a written instrument executed by
Lender and Borrower.




This Note shall be governed by and construed in accordance with the laws of the
State of Idaho.  Any legal action to enforce any obligation of the parties to
this Note shall be brought only in the District Court of the Fourth Judicial
District of the State of Idaho, in and for the County of Ada.




In the event of any civil action filed or initiated between the parties to this
Note or any other documents accompanying this Note, or arising from the breach
of any provision hereof, the prevailing party shall be entitled to all
reasonable attorney and paralegal fees, and costs incurred by the prevailing
party, in addition to any damages which may be allowed by law.








2







--------------------------------------------------------------------------------

Upon payment of the unpaid principal balance of this Note, either through
payment in cash, or full or partial conversion, Lender shall surrender this Note
marked “Paid in Full.”













“BORROWER”




“PCS EDVENTURES!.COM, INC.”

[todd100kconvertiblenote05002.gif] [todd100kconvertiblenote05002.gif]




By_______________________________

Robert O. Grover

Chief Executive Officer













“LENDER”




“TODD R. HACKETT”













By /s/Todd R. Hackett

Todd R. Hackett




3







--------------------------------------------------------------------------------

Attachment A




Todd R. Hackett (“Hackett”) hereby represents and warrants to PCS
Edventures!.com, Inc. (the “Company”), in conjunction with the issuance of the
Convertible Note (“Note”) to which this is attached, as follows:––––




(a)

HACKETT HAS, EITHER ALONE OR WITH THE ASSISTANCE OF A REPRESENTATIVE(S), SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS TO BE CAPABLE OF
EVALUATING THE MERITS AND RISKS OF A LOAN AND/OR AN INVESTMENT IN THE COMPANY
AND TO MAKE AN INFORMED DECISION WITH RESPECT TO THE LOAN AND/OR INVESTMENT THAT
IS THE SUBJECT MATTER OF THE NOTE.  




In addition, Hackett is an “accredited investor” as defined in Regulation D
under the Securities Act of 1933, as amended, under one or more of the following
qualifications for status as an accredited investor:




(i) Hackett is a natural person who had an income in excess of $200,000 in each
of the two most recent years (or joint income with his or her spouse in excess
of $300,000 in each of those years) and has a reasonable expectation of reaching
the same income level in the current year.




(ii) Hackett is a natural person who has a net worth (or joint net worth with
his or her spouse) in excess of $1,000,000.




      (iii) Hackett is a director, executive officer, or manager of the Company.




(b)

Hackett recognizes that a loan and/or investment in the Company involves
significant risks.




(d)

Hackett has been furnished all materials relating to the Company, its business
and financial condition, and any other matters relating to the Company and the
industries in which it operates, which Hackett has requested. Hackett has been
afforded the opportunity to ask questions and receive answers concerning the
Company and to obtain any additional information which the Company or its
management possesses or can acquire without unreasonable effort or expense,
which is necessary to verify the accuracy of the information provided by the
Company.  Hackett represents that, in making his decision to lend and/or invest
in the Company, Hackett has relied solely on the information provided in writing
by the Company (and not information provided in any other form), and Hackett has
not relied on representations, warranties, opinions, projections, financial or
other information or analysis, if any, supplied to it by any person, in any form
and at any time, including, without limitation, any summaries, presentations, or
other materials, other than information set forth in the public filings of the
Company with the Securities & Exchange Commission or other information provided
directly to Hackett by the Company’s Chief Executive Officer over the course of
the sixty days preceding the note and/or investment in the Company and
identified in writing as relating to Hackett’s evaluation of the note





4







--------------------------------------------------------------------------------

and/or investment (such publicly filed information and written materials from
the Company’s Chief Executive Officer being defined in this Agreement as
information”).  




(e)

The Company has answered all inquiries that Hackett has made of it concerning
the Company, its business and financial condition, or any other matter relating
to the operation of the Company and the note and/or investment described herein.
 No oral or written statement or inducement which is contrary to the information
set forth in the Hackett Information has been made by or on behalf of the
Company to Hackett.




(f)

Hackett is not relying on the Company or its employees, officers, directors,
members, managers, agents, or representatives with respect to the legal, tax,
economic, and related considerations of the note and/or investment in the
Company; and Hackett has relied on the advice of, or has consulted with, only
Hackett's own advisors.




(g)

Hackett (i) has adequate means of providing for Hackett's current needs and
possible personal contingencies, (ii) has no need for liquidity in Hackett's
investment in the note and/or investment in the Company, (iii) is able to bear
the economic risks of Hackett's loan and/or investment in the Company, and (iv)
at the present time, can afford a complete loss of Hackett's note and/or
investment in the Company.




(h)

Hackett is making the note and/or investment in the Company for its own account,
and not for distribution, assignment, or resale to others in whole or in part;
and no other person has any direct or indirect beneficial interest in such note
and/or investment. Hackett has no agreement or arrangement, formal or informal,
with any person to sell or transfer all or any part of the note and/or
investment in the Company; and Hackett has no plans to enter into any such
agreement or arrangement.




(i)

Hackett understands that (i) there is and will be no market for the note and/or
investment in the Company, (ii) the note and/or investment in the Company have
not been and will not be registered under the Securities Act of 1933, as amended
(the "Securities Act"), and Hackett must hold the note and/or investment in the
Company indefinitely unless the note and/or investment in the Company are
subsequently registered under the Securities Act or an exemption from such
registration is available, (iii) the Company is under no obligation to register
the note and/or investment in the Company on Hackett's behalf or to assist
Hackett in complying with any exemption from registration, and (iv) the note
and/or investment in the Company may not be sold pursuant to Rule 144
promulgated by the Securities and Exchange Commission pursuant to the Securities
Act, unless all of the conditions of that Rule are met.




(j)

Hackett understands that no Federal or State agency has passed upon the note
and/or investment in the Company, or made any finding or determination as to the
fairness of the investment or any recommendation or endorsement of the note
and/or investment in the Company.










5





